NONPRECEDENTIAL DISPOSITION
                                       To be cited only in accordance with
                                                Fed. R. App. P. 32.1



                  United States Court of Appeals
                                                  For the Seventh Circuit
                                                  Chicago, Illinois 60604

                                             Submitted November 12, 2009
                                              Decided September 28, 2010

                                                          Before

                                              RICHARD A. POSNER, Circuit Judge

                                              MICHAEL S. KANNE, Circuit Judge

                                               ANN CLAIRE WILLIAMS, Circuit Judge




No. 08‐3829

UNITED STATES OF AMERICA,                                          Appeal from the United States District
                                 Plaintiff‐Appellee,               Court for the Central District of Illinois.

      v.                                                           No. 05‐CR‐10062
JAVIER HERNANDEZ,
                          Defendant‐Appellant.                     Joe Billy McDade, 
                                                                   Judge.

                                                        O R D E R

        Javier Hernandez pled guilty to conspiring to distribute cocaine and cocaine base and
received a sentence of 360 months’ imprisonment.  He appealed, and we remanded his case
because we could not determine how the district court arrived at its drug quantity calculation
of 159 kilograms.  United States v. Hernandez, 544 F.3d 743 (7th Cir. 2008).  On remand, the
district court explained that its initial calculation was incorrect due to the on‐the‐spot nature
of its calculation, and that the actual amount was 169 kilograms.  It also stated that the error
had no bearing on Hernandez’s advisory guidelines range or on its choice of sentence.  Finding
no reversible error in the 360‐month sentence Hernandez received, we affirm it. 
No. 08‐3829                                                                                     Page 2

                                       I. BACKGROUND

        Javier Hernandez pled guilty to conspiring to distribute cocaine and cocaine base in
violation  of  21  U.S.C.  §  846.    The  plea  agreement  stated  that  Hernandez  pled  guilty  to
distributing  one  kilogram  of  cocaine  and  it  stated  that,  at  the  sentencing  hearing,  the
government would present witnesses to establish any amount of cocaine over one kilogram that
was attributable to Hernandez.  The parties agreed in the plea agreement that the standard of
proof the district court would apply in making the drug quantity determination was that of
beyond a reasonable doubt.  

       A two‐day sentencing hearing took place in January 2007.  The government presented
testimony from Darrell Daily, Troy Powers, Eric Keith and Melvin Harmon.  Hernandez and
Daily had known each other since high school.  They met Harmon when the three were in the
same halfway house in Chicago.  After their releases from the halfway house, the three began
dealing drugs.  Hernandez supplied cocaine to Daily, who in turn sold it Harmon, who then
supplied others.  Powers testified that he bought cocaine directly from Hernandez.  Hernandez
did not testify at the hearing or present any witnesses.

       The district court concluded that the total amount of cocaine attributable to Hernandez
was  159  kilograms,  a  number  it  considered  to  be  a  “conservative  estimate”  in  light  of
inconsistencies in some of the witnesses’ testimony.  The 159‐kilogram finding yielded a base
offense level of 38, which applied because Hernandez was responsible for at least 150 kilograms
of cocaine.  See U.S.S.G. § 2D1.1  A four‐level leadership role enhancement and a two‐level
reduction for acceptance of responsibility resulted in an offense level of 40.  With a criminal
history category of IV, Hernandez’s advisory guidelines range was 360 months to life.  The
court sentenced Hernandez to 360 months’ imprisonment.  

         Hernandez appealed.  We determined on appeal that the district court did not commit
clear error when it credited the testimony of the government’s witnesses, but that its calculation
that Hernandez distributed 159 kilograms of cocaine was clearly erroneous.  United States v.
Hernandez, 544 F.3d 743, 747‐49 (7th Cir. 2008).  We remanded the case to the district court so
that it could explain how it arrived at its calculation. Id. at 751.

        After our remand, the district court ordered the parties to submit memoranda regarding
the scope of the “resentencing hearing concerning the issue of drug quantity.”  The government
argued that the hearing should be limited to recalculation of the drug quantity attributable to
Hernandez based on the existing record.  Hernandez contended that the district court needed
to hear the witnesses testify again to reevaluate their credibility.  The district court concluded
that the hearing after remand was limited to recalculating the quantity of cocaine attributable
No. 08‐3829                                                                                            Page 3

to Hernandez and that its other findings at the original sentencing would not be reviewed, nor
would any other sentencing issues be taken up at the hearing.  

        The district court then held a hearing.  It explained there that its initial 159‐kilogram
finding  had  been  erroneous  due  to  the  on‐the‐spot  nature  of  the  calculation.    Upon
reconsideration  of  the  testimony  from  the  initial  sentencing  hearing,  it  found  Hernandez
responsible for 169 kilograms of cocaine.  It based this conclusion on findings that Hernandez
was responsible for distributing 4.25 kilograms in 2001, 82 kilograms in 2002, 25 kilograms in
2003, 57 kilograms in 2004, and 1 kilogram in 2005.  The new calculation had no effect on
Hernandez’s sentence because the total amount attributable to him was still over 150 kilograms,
and his offense level remained at 40.  See U.S.S.G. § 2D1.1(c)(1).  The district court reimposed
its sentence of 360 months’ imprisonment.  Hernandez now appeals his sentence.


                                             II. ANALYSIS
        A.  Scope of Remand
        Hernandez contends that the district court improperly limited the scope of the remand,
an argument we review de novo.  United States v. White, 406 F.3d 827, 831 (7th Cir. 2005).  In
particular,  Hernandez  argues  that  the  district  court  should  have  considered  additional
evidence, considered additional information that he believes bears on the 18 U.S.C. § 3553(a)
factors, and allowed him to speak before announcing the sentence.     
         The district court must limit its consideration on remand to the issues remanded.  United
States v. Husband, 312 F.2d 247, 250 n.3 (7th Cir. 2002).  In our opinion resolving Hernandez’s
initial appeal, we remanded for proceedings consistent with our opinion.  Hernandez, 544 F.3d
at 751.  We said in our opinion that “the district court’s drug quantity calculation was clearly
erroneous because the district court failed to specify how it determined the amount of drugs
attributable to Hernandez.”  Id. at 748.  We explained that the district court’s failure to “explain
how it determined its drug quantity calculation” made it “impossible for us to find that there
was no error in the calculation,” id. at 750, and we remanded for proceedings consistent with
our opinion.  Our opinion identified only one issue for remand: an explanation from the district
court  as  to  how  it  arrived  at  its  drug  quantity  calculation  so  that  we  could  review  that
calculation.  Moreover, we did not order a  new  sentencing hearing or vacate Hernandez’s
sentence.  As a result, the district court was correct in limiting the scope of the remand as it did
and in explaining its drug quantity calculation based on the record from the initial sentencing
hearing.  See United States v. Parker, 101 F.3d 527, 528 (7th Cir. 1996) (“If the opinion identifies
a  discrete,  particular  error  that  can  be  corrected  on  remand  without  the  need  for
redetermination  of  other  issues,  the  district  court  is  limited  to  correcting  that  error.”).    In
addition, there was no error in the district court’s decision not to adjust Hernandez’s sentence
in light of his assistance in helping to talk another inmate out of suicide, and a three‐level
No. 08‐3829                                                                                          Page 4

acceptance of responsibility reduction he had received in a related case in the Northern District
of Illinois.  And although Hernandez complains that he was denied his right to allocute before
sentence was imposed, he had the opportunity to speak at his initial sentencing hearing, and
our remand for an explanation of the drug quantity amount did not require that he have this
opportunity again. 


        B.  Drug Quantity Determination
       The  purpose  of  our  remand  was  for  the  district  court  to  explain  its  drug  quantity
calculation, and it has done so.  We review the district court’s factual findings, including drug
quantity, for clear error. United States v. Noble, 246 F.3d 946, 951 (7th Cir. 2001).  We accord great
deference  to  the  district  court’s  credibility  determinations,  and  we  are  reluctant  to  disturb
absent a compelling reason. Id.  While a district court may not base its calculation on pure
speculation, it may use a reasonable estimate when it determines the drug quantity for which
a defendant will be held responsible.  United States v. Alviar, 573 F.3d 526, 546 (7th Cir. 2009).


        Although Hernandez maintains that the calculation was based on unreliable testimony,
we already concluded in the initial appeal that the district court was not wrong in finding the
witnesses  credible.    Hernandez,  544  F.3d  at  748.    He  offers  no  compelling  reason  for  us  to
conclude to the contrary now.  An important consideration in the drug quantity determination
was whether Daily received the majority of his cocaine in 2002 from Hernandez or from a
different dealer (Herrera).  The government maintained that most of the cocaine that Daily sold
in 2002 came from Hernandez.  Hernandez, on the other hand, highlighted inconsistencies
between Daily’s prior statements to authorities and his testimony in court as to exactly when
Hernandez was no longer his main supplier.  Daily initially told authorities that Herrera did
not become his supplier until May 2003, while Daily stated at one point during his testimony
in  court  that,  “I  was  still  purchasing  from  [Hernandez]  in  ‘02,  it  just  wasn’t  that  much.”


        While  there  were  inconsistencies  in  Daily’s  testimony  regarding  how  much  of  the
cocaine he received in 2002 came from Hernandez, the district court sits in the best position to
make these kinds of credibility determinations because it views the testimony firsthand.  See
United States v. Dean, 550 F.3d 626, 630 (7th Cir. 2008).  In its order after our remand, the district
court explained that it believed that Hernandez provided most of Daily’s cocaine in 2002 for
three  reasons:  (1)  Daily  stated  in  his  earliest  statement  to  authorities  that  Herrera  did  not
become his supplier until May 2003; (2) Daily’s plea agreement in a different drug conspiracy
case stated that Herrera did not approach him to sell cocaine until the spring of 2003; and (3)
Hernandez was present at Daily’s wedding in 2003.  These reasons are sound.  We will only
reverse the district court’s factual findings only when we have a definite and firm conviction
No. 08‐3829                                                                                         Page 5

that a mistake has been committed, Noble, 246 F.3d at 951, and we do not have such a conviction
here.
       In addition, at the hearing after our remand, the judge gave a thorough explanation for
its drug quantity determination.  It explained:
        In 2001, the court stated that based on Daily’s testimony that he purchased and
        distributed 2 kilograms from Hernandez in December and later purchased 2.25 to
        3 kilograms more, the total amount attributable to Hernandez for that year was
        4.25 kilograms. In 2002, disregarding Harmon’s testimony that he received only
        about 72 kilograms from Daily that year, the court estimated that Daily distributed
        at  least  97  kilograms  to  Harmon,  and  because  it  believed  the  government’s
        argument that Hernandez was Daily’s supplier at least 90% of that year, the court
        found that Hernandez distributed 82 kilograms1 in 2002. In 2003, Harmon testified
        that he purchased around 50 kilograms from Hernandez directly, though because
        he backtracked his estimate, the court only attributed 25 kilograms to Hernandez
        for 2003. The court declined to given any credit to Daily’s testimony regarding
        what  he  obtained  from  Hernandez  in  2003  because  it  contained  too  many
        inconsistencies.  The  court  also  accounted  for  the  roughly  12  ounces  Powers
        testified  to  purchasing  in  2003,  but  chose  to  disregard  his  estimate  that  he
        purchased a total of 15‐20 kilograms from Hernandez directly between 2003 and
        2004. In 2004, Harmon testified to purchasing around 70 kilograms directly from
        Hernandez,  but  because  he  was  not  specific  as  to  the  frequency  of  quantities
        acquired,  the  court  attributed  a  more  conservative  total  of  57  kilograms  to
        Hernandez for 2004. Finally, in 2005, the court found Hernandez responsible for
        the one kilogram found in Harmon’s trunk during the sting operation that led to
        his arrest. In summary, based on the estimates the court felt to be most credible,
        the court found Hernandez responsible for distributing a total of 169 kilograms of
        cocaine.
This explanation reflects that the district court’s method was consistent with our precedent for
calculating drug quantity amounts.  When there were inconsistencies regarding the amount
distributed in a given year, the district court looked to the witnesses’ testimony and adopted
low points in the ranges as an estimate of the amount attributable to Hernandez.  See Noble, 246
F.3d  at  952  (“district  court  is  entitled  to  estimate  drug  quantity  using  testimony  about  the
frequency of dealing and the amount dealt over a specified period of time”).  As we discussed,
the district court also explained how it resolved Daily’s testimony concerning the amount of



        1
        It appears that because the court believed that Hernandez was Daily’s supplier for
90% of 2002, the district court wanted to attribute 90% of 97 kilograms to Hernandez, which
is actually 87 kilograms.  The 82‐kilogram figure is more beneficial to Hernandez.
No. 08‐3829                                                                                Page 6

cocaine he received from Hernandez in 2002 and 2003.  And it explained that its initial 159‐
kilogram calculation was a mathematical error due to the on‐the‐spot nature of its computation.
We conclude that the district court did not clearly err when it found that the government had
proven beyond a reasonable doubt that Hernandez was responsible for over 150 kilograms of
cocaine.  Nor do we find his 360‐month sentence, which was at the low end of the advisory
guidelines range, unreasonable.  We therefore uphold Hernandez’s sentence.


                                     III. CONCLUSION


       The judgment of the district court is AFFIRMED.